Citation Nr: 0214274	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected post-traumatic headaches.

2.  Entitlement to an increased (compensable) rating for 
service-connected asthma.

3. Entitlement to an effective date prior to March 11, 1998 
for a grant of service connection for major depression.

(The issues of entitlement to service connection for chronic 
fatigue, amenorrhea, and muscle and joint pain of the legs 
(all claimed as due to undiagnosed illnesses), and the issue 
of entitlement to service connection for lymphocytosis will 
be the subject of a later decision).



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran had unverified military service from December 
1988 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions dated in September 1992, and 
December 1997, and July 2000 which, in pertinent part, 
granted service connection and a 10 percent rating for 
service-connected post-traumatic headaches, denied an 
increase in a noncompensable rating for service-connected 
asthma, and which established service connection for major 
depression, effective March 11, 1998.  The veteran appealed 
for higher ratings for post-traumatic headaches and asthma, 
and appealed for an earlier effective date for the grant of 
service connection for major depression. 

The Board notes that during the course of the appeal, the RO 
granted entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating), effective 
in March 1998.

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic fatigue, 
amenorrhea, and muscle and joint pain of the legs (all 
claimed as due to undiagnosed illnesses), and the issue of 
entitlement to service connection for lymphocytosis, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

In a July 2000 rating decision, the RO established service 
connection for major depression with a 50 percent rating; the 
veteran appealed for a higher rating.  By a statement dated 
in February 2002, she withdrew her appeal as to this issue. 
38 C.F.R. § 20.204 (2001).  Accordingly this issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected post-traumatic headaches 
are a purely subjective complaint symptomatic of brain 
trauma, and do not result in characteristic prostrating 
attacks averaging one in two months over the last several 
months. 

3.  The veteran failed to report for a scheduled VA 
examination pertaining to her claim for an increased 
(compensable) rating for asthma, and she has not provided 
good cause for her failure to report.

4.  The veteran's claim for service connection for a 
psychiatric disorder was received by the RO on March 11, 
1998, and the RO granted service connection and compensation 
for major depression effective from that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-traumatic headaches  have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 
8100 (2001).

2.  The claim for an increased (compensable) rating for 
asthma must be denied due to failure to report for a 
scheduled VA examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2001).

3.  The criteria for an effective date prior to March 11, 
1998, for service connection and compensation for major 
depression, have not been met.  38 U.S.C.A. § 5110 (West 
Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and she has been 
notified of evidence required to substantiate the claims.  
Such notice is found in requests for evidence, including in 
March 1998, February 2000, May 2000, and June 2001, the 
rating decisions, the statements of the case, and the 
supplemental statements of the case.  These documents also 
provided notice to the veteran of what the evidence of record 
revealed, and why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  The veteran has submitted multiple written 
arguments.  Because no additional evidence has been 
identified by the veteran as available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the veteran what evidence would be secured by 
VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board concludes that the notice provisions of 
the VCAA and companion regulation have been satisfied in this 
case to the extent possible.  Id.  

The Board notes that the veteran has repeatedly failed to 
report for scheduled VA examinations, and has not provided 
good cause for her failure to report.  The duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in developing her claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Regulations provide that veterans have an obligation 
to report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. §§ 
3.326, 3.327, 3.655 (2001).  Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

Service medical records show that in July 1989, the veteran 
was treated for a head injury; a drive shaft fell on her face 
when she was working under a vehicle.  Records show that 
there was no loss of consciousness, no vomiting, and no 
visual disturbance.  She received a facial laceration which 
required sutures.  Service medical records also reflect 
treatment for asthma; a September 1991 treatment note shows 
that the veteran had mild intermittent episodes of asthma.  
Service medical records are negative for a chronic 
psychiatric disorder.  Her psychiatric system was listed as 
normal on separation medical examination in March 1992.

In April 1992, the veteran submitted a claim for service 
connection for headaches due to an in-service head injury, 
and claims for service connection for asthma and abdominal 
pain.  She did not claim service connection for a psychiatric 
disorder.

At an August 1992 VA neurological examination, the veteran 
complained of recurrent headaches, which lasted anywhere from 
several hours to a day.  She said she sometimes had 
difficulty sleeping because of her headaches.  She took 
Tylenol with codeine for the headaches.  On examination, the 
cranial nerves were intact, and deep tendon reflexes were 
brisk and symmetrical throughout without pathological 
responses.  The motor examination was full in almost all 
muscle groups.  Cerebellar examination, stance, and gait were 
within normal limits, and a sensory examination was intact.  
A mental status examination was grossly intact with no 
obvious memory deficit.  The examiner found no obvious 
psychiatric manifestations.  The diagnosis was status post 
head injury with post-traumatic cephalgia.  The examiner 
noted that the frequency of the headaches was six to eight 
times per month, severe.

Pulmonary function testing in August 1992 showed values 
within normal limits without medication.  FEV-1 was 96.1 
percent of predicted, and FVC was 91.4 percent of predicted.  
There was no wheezing.

In October 1992, the veteran reported that she missed two 
days of work due to asthma.  She also stated that she was 
treated for a personality disorder during service.  She 
reiterated her assertion in subsequent statements.  By a 
statement dated in April 1993, the veteran asserted that her 
service-connected post-traumatic headaches were more 
disabling than currently evaluated, and that her "main head 
problems" were headaches, dizziness, and blurriness.

At an August 1992 VA examination, the veteran reported that 
she was treated for asthma during service, and had not had a 
recurrence of her symptoms to date.  On examination, her 
chest was clear to auscultation and percussion without 
evidence of rales, rhonchi, or wheezing.  Pulmonary function 
testing in August 1992 showed that FVC was 102 percent of 
predicted, FEV-1 was 103 percent of predicted, and the FEV- 
1/FVC ratio was also more than 100 percent of predicted.  The 
examiner noted that the veteran gave a good effort, and that 
tests showed normal spirometry.  The examiner concluded that 
the veteran had a history of symptoms suggestive of wheezing 
in 1990 but was currently asymptomatic and had normal values 
on pulmonary function testing.  She indicated that there was 
insufficient evidence to make a diagnosis of any acute or 
chronic respiratory problems.

At a November 1995 VA pulmonary examination, pulmonary 
function testing showed that FVC was 92 percent of predicted, 
FEV-1 was 86 percent of predicted, and the FEV- 1/FVC ratio 
was 81 percent of predicted.  The examiner concluded that 
there was mild airway obstruction suggesting small airway 
disease.  A November 1995 chest X-ray study showed no 
abnormalities.  The diagnosis was asthma.

At a November 1995 VA neurological examination, the veteran 
complained of episodic headaches which lasted approximately 
three minutes and appeared once per month.  The headaches 
resolved with Tylenol with codeine, and bed rest.  The 
examiner noted that the headaches were prostrating in nature.  
The diagnosis was migraine headaches since 1990.  A November 
1995 magnetic resonance imaging study of the brain showed no 
evidence of pituitary adenoma or cyst.  A November 1995 
electroencephalogram was abnormal due to spike and wave 
discharges over the left frontal polar region, which might be 
associated with seizure disorder or a structural lesion.  
Clinical correlation was recommended.

At a November 1995 VA psychiatric examination, the diagnoses 
were possible personality change due to medical condition, 
concussion with possible temporal lobe symptoms, and possible 
adjustment disorder with angry and depressed mood.  

On VA Persian Gulf medical examination performed in July 
1997, the veteran's lungs were clear to auscultation and 
percussion, with no wheeze on forced expiration.  The veteran 
reported infrequent headaches, with no dizziness or visual or 
hearing problems.  Psychological testing suggested an 
individual with depressive symptoms and chronic tension.  
After an initial psychiatric evaluation, it was noted that 
there was no history of depression or suicidal ideation.

Pulmonary function testing performed in September 1997 showed 
that FVC was 101 percent of predicted, and FEV-1 was 97 
percent of predicted.  The examiner indicated that the FVC 
and FEV-1 were within normal limits, and the FEV- 1/FVC ratio 
was reduced.  The examiner diagnosed insignificant 
obstructive airways disease.

By a statement received on March 11, 1998 and in several 
subsequent statements, the veteran reiterated that she was 
treated for asthma during service.  She said that her recent 
VA respiratory examination was not fair.  She said that her 
residuals of in-service head trauma included depression, 
headaches, and a personality disorder.

In September 1998, the veteran submitted a November 1997 
private psychological evaluation which reflects a diagnosis 
of rule out dysthymic disorder, late onset.  She also 
submitted a copy of a June 1998 medication consent signed by 
herself and a physician reflecting that Paxil and Klonopin 
had been recommended for relief of major depression, 
obsessive-compulsive disorder, panic disorder with 
agoraphobia, and social phobia.  An August 1998 neurology 
consultation shows that the veteran had been referred from 
the psychiatry department to determine whether she had an 
organic etiology for depression.  The veteran reported that 
she was hospitalized for major depression in 1991.  A 
neurologic examination was performed, but a diagnosis was not 
indicated.

A memorandum from a VA Medical Center (VAMC) shows that the 
veteran failed to report for psychiatric and neurological 
examinations scheduled in December 1998.

A February 1999 report of contact shows that the veteran said 
she did not receive notice of scheduled VA examinations.

Records from the Social Security Administration reflect that 
the veteran was awarded disability benefits in March 1999.

A memorandum from a VAMC shows that the veteran failed to 
report for psychiatric and neurological examinations 
scheduled in October 1999.

By a statement dated in November 1999, the veteran asserted 
that her psychiatric disorder was due to her in-service head 
trauma.  She said that at every VA examination she went to, 
her illnesses were not reported.  She said, "I find that 
these examinations is not a benefit for me."  

By a letter dated in December 1999, a private psychiatrist, 
G. Jawa, MD, stated that the veteran had been his patient 
since June 1998, at which time her diagnoses were major 
depression, panic disorder with agoraphobia, obsessive 
compulsive disorder, social phobia, and rule out organic mood 
or anxiety disorder.  Her current diagnoses were major 
depression, recurrent and severe with psychotic features, and 
panic disorder with agoraphobia.  He noted that in December 
1998, a neurologist diagnosed post-traumatic head injury 
syndrome with recurrent headaches, rule out seizures, and 
rule out any static or progressive post-traumatic effect.  He 
stated, "...this patient suffered a severe injury while on 
military active duty in 1992.  It is very possible and even 
probable that that head injury caused her psychiatric 
symptoms...."

A memorandum from a VAMC shows that the veteran failed to 
report for psychiatric and neurological examinations 
scheduled in June 2000.

In a July 2000 rating decision, the RO established service 
connection for major depression with psychotic features, 
secondary to a head injury, effective March 11, 1998.

By a statement dated in September 2000, the veteran 
reiterated many of her assertions.  She essentially contended 
that she filed a claim for residuals of a head injury, 
depression, a personality disorder, and mood swings 
immediately after separation from service.  She said she had 
depression ever since her in-service head injury, and 
asserted that an earlier effective date of 1992 should be 
assigned for the grant of service connection for this 
condition.

A memorandum from a VAMC shows that the veteran failed to 
report for a respiratory examination scheduled in October 
2000.

An October 2000 report of contact shows that the veteran 
telephoned the RO and stated that she could not attend her 
recently scheduled VA examination because she was unable to 
travel long distances.  She asked that an examination be 
rescheduled closer to her home.  

In a supplemental statement of the case which was sent to the 
veteran in November 2000, the veteran was advised of 
38 C.F.R. § 3.655, and of the penalties for failure to report 
for a VA examination.

By a subsequent letter to the veteran dated in November 2000, 
a representative from the RO informed her that VA 
examinations conducted for veterans living in her area must 
be performed at the local VA outpatient clinic.  The RO 
informed her that if she wanted to reschedule her examination 
it would be done there.  The veteran did not request that her 
examination be rescheduled.

By a statement dated in December 2000, the veteran said that 
she had asthma/respiratory disease and low energy, and had 
been placed on a nebulizer machine for this condition.

In July 2001, the veteran submitted duplicate medical 
records.  She said she used a nebulizer machine for her 
asthma.  She also submitted a copy of a September 1996 
treatment record from Irwin Army Community Hospital 
reflecting treatment for complaints of a cough and a history 
of asthma.  It was noted that the veteran was using an 
Asthmacort inhaler.  Prednisone and a Ventolin inhaler were 
prescribed.  The pertinent diagnosis was reactive airway 
disease.  She submitted a July 2001 photocopy of a 
handwritten note by a physician assistant to the effect that 
the veteran had taken Proventil HFA, a Beclovent Inhaler, and 
used a nebulizer with Albuterol.  The veteran also submitted 
a copy of a January 1998 treatment record from Irwin Army 
Community Hospital.  The bottom of this treatment record has 
been torn off, and the name of the patient is not shown on 
the record.  It is unclear whether this record relates to the 
veteran.  This record reflects that a female was treated for 
a history of headaches three or four times per week.  She 
requested a refill of Acculate for her asthma.  The diagnoses 
were tension headache by history, and asthma.  The veteran 
also enclosed a letter from her husband to the effect that 
she had violent mood swings, headaches, depression, and 
asthma since service, and that she was currently using a 
nebulizer machine.

By a statement dated in July 2002, the veteran contended that 
a psychiatric disorder was diagnosed during her November 1995 
VA psychiatric examination, and during a 1997 private 
examination performed by Dr. Barnett, and that therefore an 
earlier effective date should be granted for service 
connection for a psychiatric disorder.

Analysis

The veteran contends that her service-connected post-
traumatic headaches and asthma are more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

Post-Traumatic Headaches

The RO has rated the veteran's post-traumatic headaches as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8045, pertaining to brain disease due to trauma.  Under this 
code, purely neurologic disabilities are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  The medical evidence does not demonstrate that 
the veteran has any purely neurological disabilities.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2001).  The veteran has no diagnosis of multi-infarct 
dementia associated with brain trauma; Code 8045 does not 
permit a rating greater than 10 percent for headaches; and 
this code would not permit a higher rating in the present 
case.

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).  Under this code, a 10 percent 
evaluation is in order for characteristic prostrating attacks 
occurring on an average of one in two months over the last 
several months, a 30 percent evaluation is in order for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, and a 50 percent 
evaluation for headaches that occur very frequently and 
involve prolonged and completely prostrating attacks 
productive of economic inadaptability. 

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. §§ 
3.326, 3.327, 3.655 (2001).  The veteran has repeatedly 
failed to report for VA neurological examinations scheduled 
to evaluate her post-traumatic headaches.  As the claim for a 
higher rating for post-traumatic headaches is an initial 
claim for compensation, the Board has reviewed the claim 
based on the evidence of record.

The evidence reflects that on VA examination in August 1992, 
the examiner diagnosed status post head injury with post-
traumatic cephalgia.  The examiner noted that the frequency 
of the headaches was six to eight times per month, severe.
At a November 1995 VA neurological examination, the veteran 
complained of episodic headaches which lasted approximately 
three minutes and appeared once per month.  The headaches 
were reportedly prostrating in nature.  On VA Persian Gulf 
medical examination performed in July 1997, the veteran 
reported infrequent headaches, with no dizziness or visual or 
hearing problems.  A January 1998 treatment record (which 
might or might not relate to the veteran, since her name does 
not appear on it), reflects that a female was treated for a 
history of headaches three or four times per week.  The 
pertinent diagnosis was tension headache by history.  A 
private doctor noted that in December 1998, a neurologist 
diagnosed post-traumatic head injury syndrome with recurrent 
headaches, rule out seizures.

The nature, frequency, and duration of the veteran's 
headaches are primarily recited in the medical records based 
on her self-reported history, rather than objective clinical 
findings or medical observation.  It is questionable whether 
the headaches are truly prostrating, requiring the veteran to 
lie down and rest for relief of symptoms, and there is no 
credible evidence to show that most of her episodes of 
headaches involve prostration.  The veteran has never been 
diagnosed with migraines.  There is no medical evidence to 
show that her headaches involve characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, as required for a higher rating of 30 percent 
under Code 8100. The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2000).  Hence a higher 30 percent rating is not 
warranted under this code. 

The preponderance of the evidence is against the veteran's 
claim for a higher rating for post-traumatic headaches.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Asthma

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396 
(1997).

Without good cause, the veteran failed to report for a VA 
examination pertaining to her increased rating claim for 
asthma.  By a November 2000 supplemental statement of the 
case, the RO notified her of her duty to report for a VA 
examination in connection with her claim for an increased 
(compensable) rating for asthma (or risk having her claim 
denied for failure to report pursuant to 38 C.F.R. § 3.655).  
The veteran was offered an opportunity to reschedule her 
examination and she did not request such a rescheduling.  The 
Board is satisfied that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  The Board further notes that the duty to assist 
is not a one-way street, and the veteran has failed to 
cooperate in developing her claim.  Wood, supra.  In regard 
to the increased rating claim, the Board concludes that it 
has no choice but to deny the veteran's claim due to her 
failure to report for a VA examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2001); Engelke, supra.


Entitlement to an Earlier Effective Date for 
Service Connection for Major Depression 

The veteran contends that she is entitled to an effective 
date prior to March 11, 1998 for a grant of service 
connection for major depression.  Specifically, she contends 
that she is entitled to an effective date in March 1992, the 
date of her separation from military service.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400, (b)(2) (2001).

It appears that the veteran was separated from active duty on 
March 17, 1992.  The file shows her initial compensation 
claim was received by the RO on March 11, 1998, requesting 
service connection for depression secondary to her service-
connected post-traumatic headaches.  The file discloses no 
earlier formal or informal claim for this benefit, despite 
the veteran's assertions to the contrary.  See 38 U.S.C.A. § 
5101 (West 1991); 38 C.F.R. §§ 3.151, 3.155 (2001); Crawford 
v. Brown, 5 Vet. App. 33 (1993).

The veteran essentially argues that service connection for 
her major depression should be effective since her service 
because the condition has been found to be related to 
service.  However, this is not the law on effective dates.  
The law unequivocally provides that, when a claim is filed 
more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  Here, the 
veteran's original claim for service connection for 
depression was received on March 11, 1998, years after 
service, and March 11, 1998 is the earliest effective date 
permitted by law.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
major depression, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rating higher than 10 percent for post-
traumatic headaches is denied.

An increased (compensable) rating for asthma is denied.

An earlier effective date for service connection for major 
depression is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

